Citation Nr: 1524152	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-30 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hairy cell leukemia claimed as due to Mustard Gas exposure, on the basis of substitution.



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946.  He died in May 2013 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran then initiated an appeal of this claim by filing a notice of disagreement (NOD) in March 2011 during his lifetime.  A Statement of the Case (SOC) dated in September 2012 continued the denial of the claim.  The Veteran perfected his appeal by filing a substantive appeal (Form 9) in October 2012, also requesting a hearing before the Board. 

The Veteran was scheduled for a hearing, but in April 2013, he submitted the following statement:  "Please withdraw the pending BVA hearing.  We have decided not to pursue further action at this time."  The Veteran died one month later.

The appellant, only one week after the Veteran's death, submitted some evidence related to the leukemia claim and indicated she wanted to continue the appeal.  At first, the RO did not allow the substitution finding the previous appeal had been dropped by the Veteran during his lifetime.  However, in February 2015, the RO reconsidered the position, finding the Veteran's April 2013 "withdrawal" could be construed as just a withdrawal of his hearing request rather than the entire appeal.  Accordingly, within the February 2015 letter, the RO allowed the appellant to "reactivate" the appeal and certified the claim to the Board with the appellant listed as the substituted claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)...."  Id. 

Further, in Percy v. Shinseki, 23 Vet. App. 37, 43 (2009), the Court held an untimely substantive appeal "does not bar the Board's jurisdiction over a matter" where the RO proceeded as if the appeal was timely.  Similarly, here, whether or not the Veteran intended to withdraw his entire appeal or just his hearing request during his lifetime, the RO continued to accept arguments and evidence from the widow regarding the matter.  In February 2015, the RO explicitly substituted the widow as the claimant.

Thus, in light of the procedural history in this case, the Board finds the Veteran's surviving spouse has been appropriately substituted for the Veteran.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes, DIC benefits, and entitlement to an increase in Burial Benefits have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

During his lifetime, the Veteran submitted evidence showing in-service, full-body exposure to Mustard Gas.  He also contended in-service exposure to benzene along with articles associating leukemia to benzene exposure.  The appellant has continued these contentions submitting additional medical literature.

As noted in the introduction, the Veteran had originally requested a hearing before the Board on his October 2012 substantive appeal (Form 9) form.  He then withdrew that request in April 2013.  

After the appellant was properly substituted, she requested a video hearing before the Board in an April 2015 statement.   

An appellant has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

The RO must schedule the appellant for a videoconference pursuant to her request. 

Accordingly, the case is REMANDED for the following action:


The appellant should be scheduled for a videoconference before the Board in accordance with her April 2015 request. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

